Case 2:19-cv-02355-JAK-FFM Document 27 Filed 11/05/19 Page 1 of 4 Page ID #:250




    1        MARÍA G. DÍAZ, SBN 220087
    2
            KIRBY F. CAÑON, SBN 276414
        ALLRED, MAROKO & GOLDBERG
    3   6300 WILSHIRE BOULEVARD, SUITE 1500
    4
        LOS ANGELES, CALIFORNIA 90048-5217
            Telephone No. (323) 653-6530
    5          Fax No. (323) 653-1660
    6           mdiaz@amglaw.com
                kcanon@amglaw.com
    7

    8   Attorneys for Plaintiff, KEELA CASTLE
    9

   10                      UNITED STATES DISTRICT COURT
   11                    CENTRAL DISTRICT OF CALIFORNIA
   12

   13   KEELA CASTLE, an Individual,       )   CASE NO.: 2:19-cv-02355-JAK (FFMx)
   14                                      )
                                           )
   15               Plaintiff,             )
   16                                      )   THE PARTIES’ JOINT NOTICE OF
               vs.                         )   CONDITIONAL SETTLEMENT
   17                                      )
   18                                      )
        COUNTY OF LOS ANGELES, A )
   19   Public Entity; ADAM WOODS, an )        Complaint Filed: February 22, 2019
   20   Individual; and DOES 1 through 50, )
        inclusive,                         )
   21                                      )
   22                                      )
                    Defendants.            )
   23                                      )
   24                                      )
   25

   26

   27
   28

                                           -1-
                    THE PARTIES’ JOINT NOTICE OF CONDITIONAL SETTLEMENT
Case 2:19-cv-02355-JAK-FFM Document 27 Filed 11/05/19 Page 2 of 4 Page ID #:251




    1       TO THE HONORABLE                   COURT,       ALL      PARTIES,    AND     THEIR
        ATTORNEYS OF RECORD:
    2

    3          Plaintiff Keela Castle, Defendants County of Los Angeles and Defendant Adam

    4   Woods (collectively referred to as “the Parties”), by and through their counsel of record,
    5
        hereby submit this Joint Notice of Conditional Settlement.
    6
               The Parties to this action have resolved this mater and completed an agreement to
    7

    8   settle all claims in this matter. Plaintiff Keela Castle and Defendant Adam Woods have

    9   executed the agreement. Defendant County must obtain approval of the settlement from
   10
        the Los Angeles’s Board of Supervisors (“BOS”).
   11
               Based on the representations of Counsel for Defendant County, the BOS approval
   12

   13   process is expected to take four (4) to six (6) months from November 1, 2019. Within 45

   14   days of the BOS’s approval of the Parties’ settlement agreement, Defendants will file a
   15
        dismissal after satisfactory completion of all terms and conditions, including payment, by
   16
        the Parties.
   17

   18          Accordingly, the Parties’ respectfully request that this Court vacate all deadlines

   19   governing this case and schedule an Order to Show Cause hearing regarding the BOS’s
   20
        approval of the settlement agreement in six (6) months. In the unlikely event that the
   21
        BOS does not approve the settlement agreement, the Parties will request a further case
   22

   23   management conference to schedule new case management deadlines.

   24   ///
   25
        ///
   26
        ///
   27
   28   ///

                                                   -2-
                       THE PARTIES’ JOINT NOTICE OF CONDITIONAL SETTLEMENT
Case 2:19-cv-02355-JAK-FFM Document 27 Filed 11/05/19 Page 3 of 4 Page ID #:252




    1   Dated: November 5, 2019            ALLRED MAROKO GOLDBERG
    2

    3                                            /s/ Kirby F. Canon
                                           By: ___________________________
                                           María G. Díaz, Esq.
    4                                      Kirby F. Canon, Esq.
    5                                      6300 Wilshire Boulevard, Ste. 1500
                                           Los Angeles, CA 90048
    6                                      Telephone: (323) 653-6530
                                           Facsimile: (323) 653-1660
    7

    8                                      Attorneys for Plaintiff KEELA CASTLE

    9

   10   Dated: November 5, 2019            LIBERTY CASSIDY WHITMORE

   11
                                                 /s/ Geoffrey S. Sheldon
                                           By: _________________________
   12
                                           Geoffrey S. Sheldon, Esq.
   13                                      Danny Y. Yoo, Esq.
   14                                      6033 West Century Boulevard, 5th Floor
                                           Los Angeles, CA 90045
   15                                      Telephone: (310) 981-2000
                                           Facsimile: (310) 337-0837
   16
                                           Attorneys for Defendant COUNTY OF LOS
   17                                      ANGELES
   18
   19
        Dated: November 5, 2019            COLLINS COLLINS MUIR & STEWART
   20

   21                                            /s/ Vanessa A. Evangelista
                                           By: ___________________________
   22                                      Tomas A. Guterres, Esq.
                                           Vanessa A. Evangelista, Esq.
   23                                      1100 El Centro Street
                                           South Pasadena, CA 91030
   24
                                           Telephone: (626) 243-1100
   25                                      Facsimile: (626) 243-1111
   26                                      Attorneys for Defendant ADAM WOODS
   27
   28

                                            -3-
                     THE PARTIES’ JOINT NOTICE OF CONDITIONAL SETTLEMENT
Case 2:19-cv-02355-JAK-FFM Document 27 Filed 11/05/19 Page 4 of 4 Page ID #:253




    1                                SIGNATURE ATTESTATION
    2          I, Kirby F. Cañon, hereby attest that all other signatories listed, and on whose
    3   behalf the filing is submitted, concur in the filing’s content and have authorized the filing.
    4

    5   Dated: November 5, 2019                    ALLRED MAROKO GOLDBERG
    6
                                                   By:      /s/ Kirby F. Canon
    7
                                                   María G. Díaz, Esq.
    8                                              Kirby F. Canon, Esq.
                                                   6300 Wilshire Boulevard, Ste. 1500
    9                                              Los Angeles, CA 90048
   10                                              Telephone: (323) 653-6530
                                                   Facsimile: (323) 653-1660
   11
                                                   Attorneys for Plaintiff KEELA CASTLE
   12

   13

   14

   15

   16

   17

   18
   19

   20

   21

   22

   23

   24

   25

   26

   27
   28

                                                    -4-
                       THE PARTIES’ JOINT NOTICE OF CONDITIONAL SETTLEMENT
